                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                                    8:19CR273

       vs.
                                                                       ORDER
LUIS ANGEL LORENZO-GALLARDO,

                      Defendant.


       THIS MATTER is before the court on the motion of Mallory N. Hughes to withdraw as
counsel for the defendant, Luis Angel Lorenzo-Gallardo (Filing No. 58). Peder C. Bartling has
filed an entry of appearance as retained counsel for Luis Angel Lorenzo-Gallardo. Therefore,
Mallory N. Hughes’s motion to withdraw (Filing No. 58) will be granted.
       Mallory N. Hughes shall forthwith provide Peder C. Bartling any discovery materials
provided to the defendant by the government and any such other materials obtained by Mallory
N. Hughes which are material to Luis Angel Lorenzo-Gallardo’s defense.
       The clerk shall provide a copy of this order to Peder C. Bartling.
       IT IS SO ORDERED.

       Dated this 3rd day of October, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
